Exhibit 10.8

 

December 22nd, 2010

 

Commerzbank AG, Global Shipping

Domstr. 18

20095 Hamburg

 

RE:          Extension of Forbearance Period under that certain Loan Agreement
dated 28 May 2008 made between (i) Dyker Maritime Corp. as Borrower and (ii)
Commerzbank AG as Lender relating to a term loan facility of US$12,500,000 as
supplemented by a waiver letter dated 2 March 2009, an extension of waiver
letter dated 28 December 2009, a supplemental agreement dated 8 January 2010, a
further extension of waiver letter dated 31 March 2010 and a further extension
letter dated 29 April 2010 (together the “Loan Agreement”).

 

Reference is hereby made to (i) the Loan Agreement (ii) the Letter Agreement
dated as of September 30, 2010 (the “Forbearance Letter”) whereby you agreed
subject to the conditions therein to forbear from exercising any of the rights
or remedies arising from the Specified Events of Default as provided therein and
(iii) the Letter Agreement dated as of November 12, 2010 (the “First Forbearance
Extension Letter”) whereby you agreed subject to the conditions therein to a
Forbearance Extension Period ending as of December 29 ,2010.  Capitalized terms
defined in the Loan Agreement, the Forbearance Letter or the First Forbearance
Extension Letter and not otherwise defined herein are used herein as therein
defined, as applicable.

 

In order to allow time for TBS International, plc and its affiliates to continue
to work with their various lenders, including you, towards a mutually agreeable
solution on their outstanding indebtedness, we hereby request that you extend
the Forbearance Extension Period set forth in the First Forbearance Extension
Letter until the earlier of (i) the occurrence of a Forbearance Termination
Event and (ii) 12:01 am on February 1, 2011 (the “Amended Forbearance Extension
Period”).

 

By counter-signing this letter, you agree to forbear from exercising any of the
rights or remedies arising solely from the Specified Events of Default (which
shall include (in addition those identified in the Forbearance Letter and the
First Forbearance Extension Letter) defaults arising from the suspension of
payments by TBS International, public limited company and its affiliates of
certain scheduled principal installments owing in respect of Indebtedness of
such persons during the Amended Forbearance Extension Period, as more
particularly described on Schedule 1 hereto) on the terms set forth in the
Forbearance Letter, as modified by the terms above.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

DYKER MARITIME CORP., as Borrower

 

 

 

 

 

 

 

 

By:

/s/ Ferdinand V. Lepere

 

 

 

Name: Ferdinand V. Lepere

 

 

 

Title: Attorney-in-fact

 

 

 

 

 

 

 

 

 

 

TBS INTERNATIONAL, PLC

 

 

 

 

 

 

By:

/s/ Ferdinand V. Lepere

 

 

 

Name: Ferdinand V. Lepere

 

 

 

Title: Senior Executive Vice President

 

 

 

 

 

 

 

 

 

 

TBS INTERNATIONAL LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ Ferdinand V. Lepere

 

 

 

Name: Ferdinand V. Lepere

 

 

 

Title: Senior Executive Vice President

 

 

 

 

 

 

 

 

Acknowledged and Agreed,

 

 

 

 

 

 

 

 

 

 

 

COMMERZBANK AG

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Martin Hugger

 

 

 

 

Name: Martin Hugger

 

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

By:

/s/ Rolver

 

 

 

 

Name: Rolver

 

 

 

 

Title: Assistant Vice President

 

 

 

 

[Signature Page to Commerzbank Second Extended Forbearance Letter]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Facility

 

Principal Amount

 

Date

 

 

 

 

 

Bank of America Facility, as amended and restated on March 26, 2008

 

$

9,500,000

 

December 31, 2010

 

 

 

 

 

AIG Facility dated as of December 7, 2007

 

$

1,750,000

 

January 1, 2011

 

 

 

 

 

DVB Facility dated as of January 16, 2008

 

$

2,608,000

 

January 25, 2011

 

--------------------------------------------------------------------------------